          Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 1 of 9




                                 UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,
         Plaintiff/Counter-defendant,

                 v.                       :
                                          :
JULIO RIOS, JEREMY GAMBOA,                :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P.,                :
FERRELLGAS, L.P., et al.,                 :
             Defendants,                  :
                                          :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P., and            : No. 2:17-cv-00495-RK
FERRELLGAS, L.P.,                         :
             Defendants/Counterclaimants. :
                                          :


  REPLY TO EDDYSTONE RAIL COMPANY’S OPPOSITION TO OCTOBER 5, 2018
                       MOTIONS TO DISMISS
        Defendants Julio Rios (“Rios”) and Jeremy Gamboa (“Gamboa”) (together, the “Individual

Defendants”), file their Reply to Eddystone Rail Company, LLC’s (“Eddystone” or, “Plaintiff”)

Opposition to October 2018 Motions to Dismiss (the “Opposition”) as follows:

                                    I.       INTRODUCTION

        Plaintiff’s Opposition did not identify a single legal authority establishing that the Individual

Defendants personally owe Eddystone fiduciary duties. Not one. That’s not to say that Plaintiff doesn’t

cite cases in support of its argument. But Plaintiff’s reliance on Pennsylvania authorities is wrong

because Louisiana law applies. And Plaintiff’s reliance on a single Louisiana case applying Texas law is

also wrong because: (a) Louisiana law applies; and (b) Texas law unequivocally states that creditors of

an insolvent company are not entitled to any fiduciary duties where, as here, the allegations of

misconduct forming the breach take place while the company remains in operation. Because Plaintiffs
                Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 2 of 9




can’t identify any legal authority establishing a personal fiduciary duty Rios or Gamboa owed to

Eddystone, the Individual Defendants’ Motion to Dismiss should be granted.

                                 II.     ARGUMENTS AND AUTHORITIES

          Plaintiff’s argument suffers from two very simple problems. First, Louisiana law, not

Pennsylvania law, establishes the fiduciary duties of a Louisiana limited liability company. Second,

Plaintiff failed to identify a single legal authority establishing that the Individual Defendants personally

owed a fiduciary duty to Eddystone.

     A. Louisiana Law, Not Pennsylvania Law, Establishes The Fiduciary Duties Of A
        Louisiana Limited Liability Company.

          Plaintiff argues that the Individual Defendants’ reliance on Louisiana law “ignores

fundamental choice-of-law principles,” and that Pennsylvania law applies. 1 That argument is without

merit because Plaintiff relies on the wrong legal standard. Courts sitting in diversity jurisdiction do not

make a conflicts-of-laws analysis to determine a company’s fiduciary duties; they look to the internal

affairs doctrine. See Griffith v. United Air Lines Inc., 416 Pa. 1, 203 A.2d 796, 805–06 (1964); see

also Hanover Ins. Co. v. Ryan, No. 06–2650, 2007 WL 4456158, *3–4 (E.D.Pa. Dec. 17, 2007)

(explaining Griffith ). In the Eastern District of Pennsylvania – and everywhere else for that matter –

courts apply the law of the state in which a limited liability company is formed to a plaintiff’s breach

of fiduciary duty claims. See, e.g., Baker-Bey v. Delta Sigma Theta Sorority, Inc., 941 F. Supp. 2d 659, 664

(E.D. Pa. 2013) (“Accordingly, the Court will apply District of Columbia law to Plaintiff’s breach

of fiduciary duty claim.”). Because Bridger Transfer Services is a Louisiana limited liability company,

Louisiana law, not Pennsylvania law, BTS’s fiduciary duties are governed by Louisiana law.




          1    Eddystone Rail Company’s Opposition to October 5, 2018 Motions to Dismiss, filed October 19, 2018 [Dkt.
239], at 14.

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                                             2
             Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 3 of 9




    B. Plaintiff Failed To Identify A Single Legal Authority Establishing That Defendants
       Personally Owed A Fiduciary Duty To Eddystone.

        Plaintiff argues that, under Louisiana law, Rios and Gamboa owed fiduciary duties to

Eddystone the moment BTS entered into a “zone of insolvency.” 2 That argument is without merit.

First, the Individual Defendants are not members, managers, employees, or agents of BTS. And second,

even if the Individual Defendants were employees of BTS, instead of its parent, Bridger Logistics,

they still would not owe personal fiduciary duties to Plaintiff.

        1. The Individual Defendants are not members, manag ers, employees, or ag ents of
           BTS.
        Plaintiff makes the legal conclusion that the Individual Defendants’ alleged “control” and

“exercise of management functions of BTS renders Rios and Gamboa liable for breach of fiduciary

duty.” 3 The reason Plaintiff does not offer any legal authority for that proposition is because there

isn’t any. In other words, no authority stands for the proposition that employees of a Louisiana

manager-managed limited liability company owe fiduciary duties to the creditor of a subsidiary. None.

        To the contrary, the Eastern District of Louisiana held in Tow v. Bulmahn that the defendant

officers and directors of a corporation “owed no fiduciary duties to” the creditors of a wholly-owned

subsidiary – even thoug h that subsidiary was alleg ed to have been in the zone of insolvency.

2016 WL 1722246, at *8 (E.D. La. Apr. 29, 2016), aff'd sub nom. Matter of ATP Oil & Gas Corp., 711 F.

App’x 216 (5th Cir. 2017) (emphasis added). That court concluded that the “claims of officer and

director liability in allegations that defendants breached duties to [the wholly-owned subsidiary’s]

creditors or engaged in conduct that harmed creditors alone…must be dismissed .” Id. (emphasis

added). See also, ASARCO LLC v. Americas Mining Corp., 396 B.R. 278, 416 (S.D. Tex. 2008) (“[E]ven

where a wholly owned subsidiary is insolvent, the parent corporation does not owe a fiduciary duty to

that subsidiary or its creditors.”); Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d 168, 191


        2   FAC at 26, ¶ 100.
        3   Opposition at 18.

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                                3
             Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 4 of 9




(Del. Ch. 2006), aff’d sub nom. Trenwick Am. Litig. Tr. v. Billett, 931 A.2d 438 (Del. 2007) (“Under settled

principles of Delaware law, a parent corporation does not owe fiduciary duties to its wholly-

owned subsidiaries or their creditors”); In re TOCFHBI, Inc., 413 B.R. 523, 539 (Bankr. N.D. Tex.

2009) (“Officers and directors owe no direct fiduciary duty to creditors of the corporation, even

during insolvency or the zone of insolvency. The duty owed is to the corporation.”).

        Plaintiff’s failure to identify even one authority establishing that employees of a parent

company owe fiduciary duties to a wholly-owned subsidiary’s creditor is fatal. Accordingly, the Motion

to Dismiss should be granted.

        2. Even if the Individual Defendants were employees of BTS, instead of its parent,
           Bridg er Log istics, they still would not owe personal fiduciary duties to Plaintiff.

        Assuming for the sake of argument that BTS employed the Individual Defendants, Plaintiff

still failed to identify a single legal authority establishing personal fiduciary duties to BTS’s creditors. In

its Opposition, Plaintiff argues that La. Stat. Ann. § 12:1320 – the statutory scheme governing

limitations of liability – does not limit Rios or Gamboa’s liability for claims of breach of fiduciary duty

because subsection (D) states that, “Nothing in this Chapter shall be construed as being in derogation

of any rights which any person may by law have against a member, manager, employee, or agent of a

limited liability company because of . . . any breach of professional duty or other negligent or wrongful

act by such person.” 4

        But to have any meaning at all, the “negligent or wrongful act” in subsection (D) “must refer

to acts that are either done outside one’s capacity as a member, manager, employee, or agent of a

limited liability company or which while done in one’s capacity as a member, manager, employee, or

agent of a limited liability company also violate some personal duty owed by the individual to the injured

party. ” Petch v. Humble, 41,301 (La.App. 2 Cir. 8/23/06), 939 So.2d 499, 504 (emphasis added).



        4   Opposition at 16.

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                                      4
             Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 5 of 9




        Plaintiff’s breach of fiduciary duty claim against the Individual Defendants must therefore fail

because: (a) the FAC doesn’t allege that the Individual Defendants acted outside their capacity as

employees; and (b) the Opposition doesn’t identify a cognizable legal basis for any fiduciary duty the

Individual Defendants personally owed to Eddystone.

                   a. The FAC doesn’t allege that the Individual Defendants acted outside their
                      capacity as employees.

        Here, Plaintiff’s allegations about breach of fiduciary duty arise exclusively from acts that

Defendants are alleged to have taken in their official capacities as “controlling persons” of BTS. 5

Plaintiff’s FAC, therefore, fails to state a cause of action for breach of fiduciary duty because it fails

to plead that Defendants’ alleged misconduct occurred outside the scope of their capacity as

employees.

                   b. The Opposition doesn’t identify a cognizable legal basis for any fiduciary
                      duty the Individual Defendants personally owed to Eddystone.

        The Opposition also fails because it relies on an incorrect statement of Texas law as the sole

basis for Rios and Gamboa’s personal fiduciary duties to Eddystone. According to Plaintiff, 3 Point

Holdings, L.L.C. v. Gulf S. Sols., L.L.C. stands for the proposition that “Officers and directors who are

aware that the entity is within the ‘zone of insolvency’ have expanded fiduciary duties which include

the creditors, not just the equity holders.” 2008 WL 695379, at *1 (E.D. La. Mar. 13, 2008). 6 Plaintiff’s

reliance on 3 Point Holdings, however, is unavailing. In the first place, 3 Point Holdings is not a statement

of Louisiana law, but rather of Texas law. More importantly, however, 3 Point Holdings does not even

correctly reflect the current state of Texas law. “Texas does not impose fiduciary duties in favor

of creditors on the directors of an insolvent but still operating corporation .” Matter of ATP Oil




        5   FAC at 26, ¶ 100.
        6   Opposition at 15.

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                                    5
             Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 6 of 9




& Gas Corp., 711 F. App’x 216, 221 (5th Cir. 2017). Here, every act Plaintiff alleges constitutes a

breach of Defendants’ fiduciary duties to Eddystone took place while BTS was still operational. 7

        In sum, an incorrect statement of Texas law provides no legally-recognized basis establishing

that the Individual Defendants owed personal fiduciary duties to Eddystone. Accordingly, the Motion

to Dismiss should be granted.

                                        III.   CONCLUSION

        Neither the FAC nor the Opposition supports a legally-recognized claim that the Individual

Defendants owed personal fiduciary duties to Eddystone. Eddystone’s best argument rests on an

incorrect statement of the law in the wrong jurisdiction. That is not sufficient to survive a motion to

dismiss. Accordingly, the Motion to Dismiss Plaintiff’s claims for breach of fiduciary duty against Rios

and Gamboa should be granted.




        7   FAC at 26-27, ¶¶ 100-103.

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                                6
         Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 7 of 9




Dated: October 26, 2018                    Respectfully submitted:

                                           /s/ Jonathan D. Kelley
                                           Jeremy A. Fielding (pro hac vice)
                                           jfielding@lynnllp.com
                                           Kent D. Krabill (pro hac vice)
                                           kkrabill@lynnllp.com
                                           Jonathan D. Kelley (pro hac vice)
                                           jkelley@lynnllp.com
                                           Lynn Pinker Cox & Hurst, LLP
                                           2100 Ross Avenue, Suite 2700
                                           Dallas, Texas 75201
                                           Telephone: (214) 981-3800
                                           Facsimile: (214) 981-3839

                                           Julie Negovan, Esquire (1651)
                                           jnegovan@griesinglaw.com
                                           Griesing Law, LLC
                                           1717 Arch Street, Suite 3630
                                           Philadelphia, Pennsylvania 19103

                                           ATTORNEYS FOR DEFENDANTS JULIO
                                           RIOS AND JEREMY GAMBOA




REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                               7
          Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 8 of 9




                                      CERTIFICATE OF SERVICE
                I, Jonathan Kelley, hereby certify that I served the foregoing on all counsel of record
via electronic mail on October 26, 2018 as follows:

       Filiberto Agusti
       fagusti@steptoe.com
       Jeffrey M. Theodore
       jtheodore@steptoe.com
       Nicholas Petts
       npetts@steptoe.com
       Timothy Work
       twork@steptoe.com
       STEPTOE & JOHNSON LLP
       1330 Connecticut Ave. NW
       Washington, DC 20036

       Henry Hockeimer, Jr.
       hockeimerh@ballardspahr.com
       Terence Grugan
       grugant@ballardspahr.com
       BALLARD SPAHR LLP
       1735 Market St. 51 st Floor
       Philadelphia, PA 19103

       Attorneys for Plaintiff Eddystone Rail Company, LLC

       Matthew Thompson
       mthompson@cokinoslaw.com
       Cokinos | Young
       Four Houston Center
       1221 Lamar, 16 th Floor
       Houston, TX 77010

       Attorney for Kelly Wilkins

       Lawrence Scarborough
       lgscarborough@bcplaw.com
       Brian C. Walsh
       Brian.walsh@bclplaw.com
       Sarah Hartley
       Sarah.hartley@bclplaw.com
       Alicia Ragsdale Olszeski
       Ali.olszeski@bclplaw.com
       Jacob A. Kramer
       Jake.kramer@bclplaw.com
       BRYAN CAVE LEIGHTON PAISNER LLP

       Attorneys for BL/FG Defendants

REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                                               8
         Case 2:17-cv-00495-JD Document 259 Filed 10/26/18 Page 9 of 9




                                                   /s/ Jonathan D. Kelley
                                                   Jonathan D. Kelley




REPLY TO EDDYSTONE RAIL COMPANY’S
OPPOSITION TO OCTOBER 5, 2018 MOTIONS TO DISMISS                            9
